Judgment unanimously affirmed with costs. Memorandum: Generally, it is the responsibility of the courts to interpret written instruments (see, Hartford Ace. & Indent. Co. v Wesolowski, 33 NY2d 169; Mallad Constr. Corp. v County Fed. Sav. & Loan Assn., 32 NY2d 285). We conclude that Special Term, in interpreting the parties’ document, correctly found that it constituted a valid contract between Bydatel and Nipacan. Further, the failure of Nipacan’s agent, Richard Clarke, to use the standard representative signature form to bind a principal does not alter this result because the instrument clearly establishes the parties’ intent that Clarke was signing on behalf of Nipacan (see, 2 NY Jur 2d, Agency, §§ 181, 182). Since respondent Clarke did not cross-appeal from Special Term’s order staying his demand for arbitration, this issue has not been preserved for appellate review. (Appeal from judgment of Supreme Court, Erie County, Forma, J. — arbitration.) Present —Dillon, P. J., Callahan, Denman, Green and Lawton, JJ.